Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re cl. 3:
In the recitation: “the locking projection and the opening are configured to come out of full engagement” is confusing; perhaps the “opening” should be the – recess --.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-14, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202017100339 U1.
[AltContent: arrow][AltContent: textbox (Engagement surface / recess)][AltContent: textbox (Engagement surface / locking protrusion)][AltContent: arrow]
    PNG
    media_image1.png
    499
    585
    media_image1.png
    Greyscale



1. A cutting unit for an agricultural baler, comprising: 
a plurality of knives (15); 
a knife guard comprising at least one opening (channel wall 33); 
a knife tray carrying the knives (17), the knife tray being movable between an exposed position (A) where the knives extend through the at least one opening and a retracted position (swung out position B) where the knives are shielded by the knife guard; and 
an overload protection assembly comprising 
a first slide member (contact element 14) coupled to the knife tray and comprising a first engagement surface (marked up) and 
a second slide member swivel 16) comprising a second engagement surface (marked up) that is engaged with the first engagement surface (fig 2), 
the first slide member and the second slide member being held together (figs 2, 3) and slidable relative to one another such that the first slide member slides relative to the second slide member to move the knife tray from the exposed position to the retracted position when an overload force is applied to at least one of the knives (figs 2-4).

2. The cutting unit of claim 1, wherein the first slide member or the second slide member comprises a locking projection on its engagement surface and the other of the first slide member and the second slide member comprises a recess holding at least a portion of the locking projection (marked up).

3. The cutting unit of claim 2, wherein the locking projection and the opening are configured to come out of full engagement when the knife tray moves from the exposed position to the retracted position (fig 4).
“Rather, the restoring force is preselected so that a cutting blade is reliably swung back into the conveying channel after elimination of the overload or passage of a foreign body.”

4. The cutting unit of claim 3, further comprising an actuator coupled to the second slide member (biasing element 36) and configured to slide the second slide member relative to the first slide member to re-engage the locking projection and the recess and move the second slide member and the first slide member to return the knife tray to the exposed position when the locking projection and the recess are re-engaged (capability is met by the above pre-tensioned biasing actuator / spring having restoring force, see quote above).

7. The cutting unit of claim 3, wherein the locking projection comprises a curved surface and the recess has a curved shape corresponding to the curved surface (shown / taught above).

9. The cutting unit of claim 1, further comprising at least one spring bearing on at least one of the first slide member and the second slide member to hold the first slide member and the second slide member together (36).

10. The cutting unit of claim 9, wherein the at least one spring comprises a first spring bearing on the first slide member and a second spring bearing on the second slide member (fig 1, ref. 13, 13’).

The following are already addressed above, unless otherwise noted:
“In 1 is a cutting unit 11 with a cutting knife overload protection 100 shown schematically according to the invention, which in a known manner behind a pressing and conveying channel 18 and a conveyor drum 10 an agricultural harvester not shown for stalk and leaf material is arranged. … In the conveyor channel 18 The stalk and leaf material from the conveyor drum 10 detected and further promoted towards a cargo space of the harvester (not shown).”

11. An agricultural baler, comprising: a chassis; a pickup carried by the chassis and carrying a plurality of tines, the pickup being configured to rotate the tines and pickup crop material (harvester is taught above; baler pickup shown in fig 1); and 
a cutting unit carried by the chassis, the cutting unit comprising: a plurality of knives; a knife guard comprising at least one opening; a knife tray carrying the knives, the knife tray being movable between an exposed position where the knives extend through the at least one opening and a retracted position where the knives are shielded by the knife guard, the knives being configured to cut crop material picked up by the pickup when extending through the at least one opening; and an overload protection assembly comprising a first slide member coupled to the knife tray and comprising a first engagement surface and a second slide member comprising a second engagement surface that is engaged with the first engagement surface, the first slide member and the second slide member being held together and slidable relative to one another such that the first slide member slides relative to the second slide member to move the knife tray from the exposed position to the retracted position when an overload force is applied to at least one of the knives.

12. The baler of claim 11, wherein the first slide member or the second slide member comprises a locking projection on its engagement surface and the other of the first slide member and the second slide member comprises a recess holding at least a portion of the locking projection (cl 2).

13. The baler of claim 12, wherein the locking projection and the opening are configured to come out of full engagement when the knife tray moves from the exposed position to the retracted position (cl. 3).

14. The baler of claim 13, further comprising an actuator coupled to the second slide member and configured to slide the second slide member relative to the first slide member to re-engage the locking projection and the recess and move the second slide member and the first slide member to return the knife tray to the exposed position when the locking projection and the recess are re-engaged (cl. 4).

17. The baler of claim 13, wherein the locking projection comprises a curved surface and the recess has a curved shape corresponding to the curved surface (cl. 7).

19. The baler of claim 11, further comprising at least one spring bearing on at least one of the first slide member and the second slide member to hold the first slide member and the second slide member together (cl. 9).

20. The baler of claim 19, wherein the at least one spring comprises a first spring bearing on the first slide member and a second spring bearing on the second slide member (cl. 10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202017100339 U1.

The prior art ‘339 teaches the claimed invention above, except the engagement surfaces are shown in reverse of:

8. The cutting unit of claim 7, wherein the recess is formed in the first engagement surface of the first slide member and the locking projection extends from the second engagement surface of the second slide member.

18. The baler of claim 17, wherein the recess is formed in the first engagement surface of the first slide member and the locking projection extends from the second engagement surface of the second slide member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the recess and the projection on the engagement surfaces of the prior art ‘339, because it would not have been outside the skill to reverse the design of each surfaces using routine skill and engineering judgement;
Also, because it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.



Claim(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202017100339 U1, in view of Lely (EP 1062860).

The prior art ‘339 does not show the sensor & the controller:

15. The baler of claim 14, further comprising a proximity sensor configured to output a retracted signal when the knife tray moves to the retracted position and a controller operably coupled to the proximity sensor and the actuator, the controller being configured to: receive the retracted signal; output a re-engagement signal to the actuator to cause the actuator to slide the second slide member to re-engage the locking projection and the recess; and output a return signal to the actuator so the actuator to cause the actuator to slide the second slide member and the first slide member and return the knife tray to the exposed position (not shown).

Lely teaches a controller, sensor, overload signal:

“If a blockage occurs in the area of the cutting device 5, which is increased by the tractor driver Stiffness of the press, activation of the cam switching clutch, stalk crop jam over the pick-up or recognizes by an overload signal, the tractor driver actuates the hydraulic cylinder 12 so that it extends and the cutting unit floor 7 with the lower floor part 17 up to the maximum in FIG. 2 drawn, partially opened position 28 pivots, the U-shaped bracket 20 from its upward directed position according to Figure 1 pivoted into an approximately horizontal position. The header floor 7 overlaps the lower base part 17 in the connection area in the operating position according to FIG. 1 Opening the cutting unit base 7 and the lower base part 17 removes the blockage and that Material conveyed freely into the press channel 3 with the aid of the conveyor device 2. Often enough a slight opening of the cutting unit base 7 / base part 17 in order to block a stalk of straw remove. The baler works particularly comfortably when lowering the cutting unit floor 7 and lower base part 17 as a function of torque sensors of the press drive or Overload clutch sensors is controlled automatically. Exceptionally in the area of Conveyor 2 occurring blockages or maintenance work, the lower bottom part 17th after unlocking the locking lever 19 also independently of the cutting unit floor 7 in a figure 2 Open the position shown in dashed lines.”

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide spring of prior art ‘339 with the teachings of Lely, because it would not have been outside the skill from the hydraulic actuator spring and control system the operator would be able to automatize the resetting after the blockage has passed.

5. The cutting unit of claim 4, further comprising a proximity sensor configured to output a retracted signal when the knife tray moves to the retracted position (see cl. 15).

6. The cutting unit of claim 5, further comprising a controller operably coupled to the proximity sensor and the actuator, the controller being configured to: receive the retracted signal; and output a re-engagement signal to the actuator to cause the actuator to slide the second slide member to re-engage the locking projection and the recess; and output a return signal to the actuator to cause the actuator to slide the second slide member and the first slide member and return the knife tray to the exposed position (see cl. 15).


16. The baler of claim 15, wherein the controller is further configured to output a retracted warning signal to a display responsively to receiving the retracted signal.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the hydraulic system and controller of the combination prior art ‘339 & Lely ‘860 with a display, since it has been old and well known that the state of the art baler harvesters are equipped with a display.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Viaud et al (2008/0028737) teaches in figs 5-7, 1st & 2nd engagement surfaces, overload actuator as claimed.

Chabassier (6912835) teaches a first member (46) engagement surface slides relative to a second member (44) engagement surface (figs 3, 5); the 1st slide member is coupled to a knife tray, so a movement between an exposed (fig 4) and retracted (fig 3) positions is enabled.

Prellwitz (5974776) teaches the knife, knife tray extend / retract by coupling with a sliding 1st & 2nd members (plate 16”; pin 20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/               Primary Examiner, Art Unit 3671